Citation Nr: 1125012	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-35 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1962 to December 1963.  He died in January 2006, and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appellant requested a hearing before a member of the Board, but later cancelled her scheduled hearing and stated that she did not want it to be rescheduled.

In November 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain a medical opinion.  The action specified in the November 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in January 2006.  The immediate cause of death was listed as carcinoma the lung.  Coronary artery disease was listed as a significant condition contributing to death, but not resulting in the underlying cause.

2.  At the time of death, the Veteran had been awarded service-connection for an acquired psychiatric disability, variously diagnosed as schizophrenia, paranoid type, with depressive features, a nervous disability, and dysthymia.  He had been assigned a 100 percent disability rating since September 1996.  

3.  There is no nexus between the cause of the Veteran's death and his active service and/or a service-connected disability.

4.  The Veteran was not a prisoner of war, he was not in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death, nor has the appellant alleged that he would have been in receipt of such compensation, but for clear and unmistakable error in a prior decision.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2010).

2.  The cause of the Veteran's death (lung cancer) was not incurred in or aggravated by active service, cannot be presumed to have been incurred therein, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.310, 3.312 (2010). 

3.  The criteria for entitlement to Dependency and Indemnity Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010); 38 C.F.R. § 3.22 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of a veteran's death, the evidence must show that the disease which caused death was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For it to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  That is to say, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2), (3) (2010).

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R.  §§ 3.303, 3.304.  Service connection may also be awarded for certain disorders which manifest to a compensable degree within a statutorily- prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The basic facts are not in dispute:  The Veteran died in January 2006.  The immediate cause of death was listed as carcinoma of the lungs.  Coronary artery disease was listed as a significant condition contributing to death, but not resulting in the underlying cause.  The death certificate also indicated that tobacco use contributed to death.  

At the time of death, the Veteran had been awarded service-connection for an acquired psychiatric disability, variously diagnosed as schizophrenia, paranoid type, with depressive symptoms, a nervous disability, and dysthymia.  He was assigned a 100 percent disability rating from September 1996.  

The Board notes that there is no evidence of any respiratory disability, including lung cancer, in service or for many years after separation from service.  The Veteran was diagnosed with lung cancer more than forty years after separation from service.  Accordingly, the Board must find that the cause of the Veteran's death (lung cancer) was not incurred in or aggravated by active service.  

However, the appellant has argued that the Veteran's lung cancer developed because of his alcohol and tobacco use, which she in turn has alleged was caused by his acquired psychiatric disability.  In support of her claim, she submitted internet articles showing an association between schizophrenia and heavy smoking.  

However, the Board notes that there is a question as to whether or not the Veteran ever really suffered from schizophrenia.  

The Veteran's service treatment records show that in the Veteran was admitted to the United States Naval Hospital in Oakland, California in September 1963 for an acute schizophrenic reaction, paranoid type, manifested by confusion of thinking, anxiety, and auditory hallucinations.  It appears that in August 1963, the Veteran went AWOL from his ship because he became very confused and could no longer tolerate being confined to a small area.  He reported that the sound of men talking and laughing in a small room became oppressive and he just "had to get off."  

Before being persuaded by family to turn himself in, he allegedly lived in the woods in Aspen and claimed to have heard voices of men looking for him and discussing his location.  During his hospitalization, the Veteran was given an additional diagnosis of chronic schizoid personality.  He was discharged in November 1963, with the recommendation that he appear before a Physical Evaluation Board.  Following a review by the Physical Evaluation Board, the Veteran was determined to by unfit for service by reason of a chronic schizoid personality.  

Post-service, the Veteran was hospitalized at Colorado State Hospital from August 1968 to January 1969 due to anxiety and depression about marital and family problems, as well as financial difficulties.  He was diagnosed with a personality trait disturbance, passive-aggressive personality, passive-dependent type.

A VA examination in April 1969 determined that the Veteran suffered from a schizophrenic reaction, residual type, as well as passive-aggressive personality disorder.  While the RO determined that the Veteran's primary neuropsychiatric disability was his personality disorder, entitlement to service connection for a residual type schizophrenic reaction was granted and the Veteran was assigned an initial thirty percent disability rating.  

VA treatment records in March 1971 note a diagnosis of schizophrenic reaction.  

In July 1973, the Veteran was admitted to the VA hospital in Sioux Falls after presenting with complaints of blackout spells for about one year.  The Veteran's treating physician noted his diagnosis of schizophrenia, paranoid type, but observed that it was difficult to separate the Veteran's emotional problems from the symptoms of his lupus erythematosis.  

In an August 1978 letter, Dr. M.E. gives a detailed explanation for why he believes that there is no evidence to support a diagnosis of schizophrenia for the Veteran, either presently or in service.  

In January 1979, Dr. C.M, the Chief of Psychiatry at a VA Medical Center in Boise, Idaho, submitted a letter in which he opined that the Veteran was not presently schizophrenic and probably never was; however, he thought the Veteran had and still has psychotic episodes which he associated with a diagnosis of lupus erythematosis.  In June 1979, Dr. P.W., a staff psychiatrist at a VA medical center in Seattle, Washington, agreed with Dr. C.M. that the Veteran did not then nor had he ever suffered from schizophrenia.  Like Dr. C.M., Dr. P.W. believed that the Veteran's psychotic episode in service was an early symptom of lupus.

The Board has reviewed these reports and finds them to be entitled to great probative weight, clearly indicating a problem with the finding of schizophrenia.

In October 1980, the Veteran was admitted to the VA medical center in Boise.  He was diagnosed with psychotic reaction and depression, both secondary to a diagnosis of systemic lupus erythematosis.  

In November 1980, the Veteran was seen for psychological testing by a VA staff psychologist.  This testing was consistent with a clinical picture of neurotic adjustment.  

In October 1981, the Veteran was admitted to the Boise VA medical center with complaints of chest pain, bizarre feelings in the skin of his arms and chest, angry outbursts at his spouse and children, and general problems coping.  He was diagnosed with atypical somatoform disorder (previously diagnosed as disseminated lupus erythematosis, and at another time, schizophrenia, paranoid type), borderline personality disorder, and atypical angina pectoris.  

A November 1981 VA consultation note prepared by Dr. D.H. notes that although the Veteran was diagnosed with paranoid schizophrenia in service, multiple subsequent psychiatric and psychological evaluations have not revealed the presence of a thought disorder.  However, a November 1981 letter from Drs. Z.N. and F.H. of Treasure Valley Psychiatric Center stated that the best diagnosis for the Veteran is schizophrenia.  

In April 1983, Dr. D.C., a private psychiatrist, found no psychiatric condition at the time of his evaluation.

In May 1984, the Veteran sought VA inpatient treatment for alcohol dependence.  Psychological testing in May 1984 was consistent with a personality disorder, schizoid type, with marked psychophysiological features.  

In June 1986, the Veteran was again admitted for treatment at a VA facility.  He was diagnosed with probable somatization disorder and alcoholism.  

At a VA examination in September 1986, the examiner concluded that a diagnosis of schizophrenia or other thinking disorder is not warranted.  He determined that the most appropriate diagnosis for the Veteran was a somatization disorder.  

In January 1989, the Veteran was admitted to a VA medical center for inpatient treatment due to the recent death of a friend, as well as marital discord, and diagnosed with adjustment reaction versus depressed mode.  

VA treatment records from April 1989 show that the Veteran was again admitted with complaints of anxiety related to his physical condition.  He was diagnosed with alcohol dependence, marital conflict, possible major depression, and generalized anxiety.  He was noted to be avoidant.  

Then in October 1989, the Veteran was briefly admitted to a VA hospital for treatment for marital discord, alcohol dependence, and major depression.  

The Veteran was again admitted for treatment at a VA hospital for recurrent depression in July 1996.  

In January 1997, following both a VA examination and neuropsychological testing, the Veteran was diagnosed with dysthymic disorder, as well as a personality disorder, not otherwise specified, with somatic preoccupation, passive/dependent, and narcissistic personality features.  

In June 1997, the Veteran was again admitted for treatment for recurrent depression.  

At another VA examination in May 1999, the examiner diagnosed the Veteran with dysthymia, alcohol dependence, in remission, and anxiety disorder, not otherwise specified, as well as a personality disorder, not otherwise specified, with somatic preoccupation, passive/dependent, and narcissistic personality features.  

In August 2010, a VA psychiatrist reviewed the claims file and opined that it was less likely than not that the Veteran's history of alcoholism and tobacco dependence were caused or aggravated by the Veteran's acquired psychiatric disability.  The examiner noted that that despite the fact that the Veteran was diagnosed with schizophrenia in service and service connected for this disability, the preponderance of the evidence of record shows that the Veteran did not ever suffer from schizophrenia and that the more accurate diagnosis was a personality disorder.  The examiner noted that while it is common for schizophrenics to have severe smoking difficulties that result in fatal lung cancers, personality disorders such as the Veteran's are not know to cause or aggravate a smoking addiction.  Additionally, the examiner concluded that the Veteran's personality disorder was unrelated to the Veteran's episodic alcohol abuse, as these are two separate conditions.  She also noted that the Veteran's alcohol abuse appeared to have been in remission for a number of years at the time of he was diagnosed with lung cancer.  

Based on the totality of record, to include the evidence noted above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service connected acquired psychiatric disability caused or contributed materially or substantially to his death.  The preponderance of the evidence supports a finding that the Veteran never suffered from schizophrenia.  It appears that the best explanation for the Veteran's in-service diagnosis is that he had a pre-existing personality disorder and that when confronted with stressful personal problems in service, he exhibited behavior that approached psychotic proportions.  After a comprehensive review of the Veteran's extensive medical history, the August 2010 VA examiner concluded that the Veteran did not suffer from schizophrenia, but rather suffered from a personality disorder, not otherwise specified.  She further noted that there is no medical evidence which would indicate a personality disorder would cause or aggravate a smoking disorder, that might, in turn, lead to lung cancer.  Therefore, the Board finds that service connection for the cause of the Veteran's death on this basis is not warranted.

The Board acknowledges the appellant's sincere belief that the Veteran's death was related to his military service and that lay evidence, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed.  Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 	

In this case, the appellant is competent to report her observations of the Veteran's symptoms and behavior, because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, at issue are complex medical conditions which require specialized medical training for a determination as to diagnosis and causation and they, therefore, are not susceptible of lay opinions on etiology.  Thus, her statements as to the cause of the Veteran's death cannot be accepted as competent evidence on the issue of medical causation.  The appellant's speculation that the Veteran's acquired psychiatric disability caused or aggravated the Veteran's tobacco abuse which, in turn, led to his lung cancer are just that - speculation - which is not supported by the preponderance of the evidence of record.  

In conclusion, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death and the appeal is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

DIC Benefits Under 38 U.S.C.A. § 1318

If a veteran's death is not due to service-connected disability, a surviving spouse may still be entitled to DIC benefits in the same manner as if a veteran's death were service-connected if a veteran was, at the time of his death, in receipt of, or entitled to receive, compensation for a service-connected disability rated totally disabling if: (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; or (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran's discharge or other release from active duty; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  See also 38 C.F.R. § 3.22(a) (2010).

In pertinent part, "entitled to receive" means that a veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied:  (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the requisite period but for clear and unmistakable error committed by VA in a decision on a claim filed during the Veteran's lifetime; or (2) additional evidence submitted to VA before or after the veteran's death, consisting  solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively for the requisite period.  38 C.F.R. § 3.22(b) (2010).

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during a veteran's lifetime, and without consideration of hypothetical entitlement to benefits raised for the first time after a veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  

In summary, in order to establish entitlement to DIC benefits under 38 U.S.C.A. § 1318, one must (1) meet the statutory duration requirements for a total disability rating at the time of the Veteran's death; or (2) show that such requirements would have been met, but for clear and unmistakable error in a previous decision.

In this case, none of the criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1318 has been met.  First, the Veteran plainly did not meet the durational requirement for a total disability rating in existence during his lifetime under 38 U.S.C.A. § 1318, in that he was not rated at 100 percent for at least the first five years after his discharge from service, nor was he rated totally disabled for at least the last 10 years of his life, nor was he a prisoner of war.  

Of note, the Veteran had a 100 percent from September 1996.  He died in January 2006, slightly less than 10 years later.  Thus, the time requirement for a total disability rating under 38 U.S.C.A. § 1318 has not been met.  

Similarly, the record contains no indication, nor has the appellant contended, that the Veteran would have met the durational requirements for a total rating so as to satisfy 38 U.S.C.A. § 1318, but for clear and unmistakable error in a previous decision.  Finally, the Board notes that there is no indication that there are additional service department records in existence which would provide a basis for reopening a claim finally decided during his lifetime.  The appellant has not contended otherwise.

Although the Board recognizes the Veteran's service on behalf of his country and is sympathetic with the appellant's loss of her husband, the Board is nonetheless bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c) (West 2002).  In this case, the applicable law passed by Congress does not provide a basis to award the benefit sought.  

In cases such as this, where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, (1994).  Here, the pertinent facts are not in dispute.  Under the law, as the Veteran was not entitled to receive 100 percent disability for the requisite period prior to his death, the appellant is not legally entitled to DIC  benefits under 38 U.S.C.A. § 1318. 

Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VA has made all reasonable efforts to assist the appellant in the development of her claim, has notified her of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist her.  Specifically, in March 2010, the appellant was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Furthermore, the claim was readjudicated by a supplemental statement of the case was issued inJanuary 2011.  

In the context of a claim for DIC benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

The RO provided such specific notice with respect to the appellant's claim for service connection for the cause of the Veteran's death within the March 2010 notice letter.  The Board observes that this notice letter misstated the nature of the claim in the introductory portion of the letter, but later provided the correct notice for the Veteran's claim.  Accordingly, the Board finds that this typo was a harmless error since it is clear from the body of the letter what the Veteran's claim was and what she needed to do to substantiate her claim.  

Additionally, readjudication was provided in a January 2011 supplemental statement of the case, curing any timing deficiency regarding the required VA notice.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records, including records from the Social Security Administration (SSA).  

Additionally, the appellant was afforded a VA medical opinion, which was obtained in August 2010 directly on the issue.  The Board notes that the VA opinion reports contain sufficiently specific clinical findings and informed discussion of the issues on appeal and are adequate for purposes of this appeal.  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

Service connection for the cause of the Veteran's death is denied.

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


